Citation Nr: 1235375	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for low back strain.

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1987 November 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claims of service connection for a bilateral knee disability and for low back strain and the claim of service connection for neck disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in October 1990, the Board denied the claims of service connection for a bilateral knee disability and for low back strain.

2.  The additional evidence presented since the Board's decision in October 1990 relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The decision in October 1990 by the Board, denying service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The decision in October 1990 by the Board, denying service connection for low back strain, is final.  38 U.S.C.A. § 7104 (West 2002).




3.  The additional evidence presented since the Board's decision in October 1990 is new and material, and the claim of service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The additional evidence presented since the Board's decision in October 1990 is new and material, and the claim for service connection for low back strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claims of service connection for a bilateral knee disability and for low back strain, further discussion here of compliance with the VCAA with regard to finality is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in April 1989, the RO denied service connection for a bilateral knee condition and for a low back condition.  The Veteran appealed the decision to the Board.

In a decision in October 1990, the Board denied service connection for bilateral chondromalacia of the patella and service connection for chronic low back strain.  






The claim of service connection for a bilateral knee disability was denied, in part, on the grounds that the disability preexisted service and was not aggravated by service.  The claim of service connection for low back strain was denied, in part, on the basis that, while the Veteran had a low back injury during service, the injury was acute and transitory and resolved without chronic residuals.  

After the Veteran was notified of the decision and of his right to appeal the Board's decision to the United States Court of Appeals for Veterans Claims, he did not appeal.   By operation of law, the Board's decision is final based on the evidence then of record.  38 U.S.C.A. § 7104. 

In reopening a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In November 2008, the Veteran filed the current petitions to reopen the claims of service connection for a bilateral knee disability and for low back strain.  

In a decision in July 2009, the RO reopened the claims and denied the claims on the merits.  The Veteran appealed the RO's decision.  Whether or not the RO reopens a claim is not dispositive, it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claims were received in November 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 






New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the Board in October 1990 consisted, in part, of the Veteran's service treatment records, and a report of VA examination in February 1989.  The service treatment records show that in May 1987 the Veteran complained of right knee pain and the assessment was patellofemoral syndrome.  In September 1987, the Veteran complained of right knee pain and low back pain.  The back pain was attributed to an injury due to hyperextension while the Veteran was surfing.  In August 1988, the finding by a Medical Board was bilateral patellofemoral syndrome and the Veteran was administratively discharged from the service. 

After service on VA examination in February 1989, the diagnoses were bilateral knee pain due to trauma and a history of muscle spasm due to back sprain. 


The additional evidence consists, in pertinent part, of a statement from the Veteran's mother, dated in August 2007, asserting that the Veteran lived with her prior to his period of service and that the Veteran did not complain to her or to the family doctor about any knee problem, but he had knee pain and swelling after service. 

There are also statements in June 2008, in November 2008, and in September 2009 from a private physician, who expressed the opinion that the Veteran's chronic bilateral knee pain and chronic low back pain more likely than not resulted from injuries sustained in service.  

For the limited purpose of reopening the claims, the credibility of the lay statement and the statements of the physician are presumed.  Also, as the evidence relates to unestablished facts necessary to substantiate the claims, that is, that the bilateral knee condition and low back disability were due to an injury in service, the lack of such evidence was, in part, the basis for the previous denials of the claims, the evidence is new and material under 38 C.F.R. § 3.156, and the claims of service connection for a bilateral knee disability and low back strain are reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for bilateral knee disability is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for low back strain is reopened, and to this extent only the appeal is granted.





REMAND

Before deciding the reopened claims of service connection and the claim of service connection for a neck disability further development under the duty to assist is needed. 

On the reopened claim of service connection for bilateral knee disability, in August 2007, X-rays showed degenerative disease of the knees.  A private physician expressed the opinion that the Veteran's chronic bilateral knee pain most likely resulted from an injury while serving in the military, but the opinion was not supported by a rationale.

On the reopened claim of service connection for low back strain, in August 2007, X-rays showed degenerate changes of the thoracic spine.  A private physician expressed the opinion that the Veteran's chronic low back pain most likely resulted from injury while serving in the military, but the opinion was not supported by a rationale. 

On the claim of service connection for a neck disability, in August 2007, X-rays showed spondylolysis of the cervical spine.  A private physician expressed the opinion that the Veteran's chronic neck pain most likely resulted from injury while serving in the military, but the opinion was not supported by a rationale.

As the evidence of record is insufficient to decide the claims, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has a current bilateral knee disability, and, if so, 






b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current bilateral knee disability is a progression of bilateral patellofemoral syndrome in service or the development of a new and separate condition? 

In formulating an opinion, the VA examiner is asked to consider the following:

The service treatment records show that in May 1987 the Veteran complained of right knee pain and the assessment was patellofemoral syndrome.  In August 1988, the finding by a Medical Board was bilateral patellofemoral syndrome and the Veteran was administratively discharged from the service.

After service on VA examination in February 1989, the diagnosis was bilateral knee pain due to trauma. 

In August 2007, X-rays showed degenerative disease of the knees. 

c).  Whether the Veteran has chronic low back strain, and, if so, 








d).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current chronic low back strain is a progression of a low back strain in service or the development of a new and separate condition? 

In formulating an opinion, the VA examiner is asked to consider the following:

The service treatment records show that in September 1987 the Veteran complained of low back pain, which was attributed to an injury due to hyperextension while the Veteran was surfing, and the assessment was lumbosacral strain. 

After service on VA examination in February 1989, the diagnosis was history of muscle spasms due to back strain. 

In August 2007, X-rays showed degenerative disease of the thoracic spine. 

e).  Whether the Veteran has a disability of the cervical spine, and, if so, 






f).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current disability of the cervical spine is a progression of an episode of neck pain during exercise in service or the development of a new and separate condition? 

In formulating an opinion, the VA examiner is asked to consider the following:

The service treatment records show that in July 1987 the Veteran complained of neck pain during exercise. 

After service, in August 2007, X-rays showed spondylolysis of the cervical spine. 

The Veteran's file must be made available to the examiner for review.  

2.  After the development has been completed, readjudicate the claims for service connection for a bilateral knee disability, low back strain, and a neck disability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


